DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          DUROY HENDERSON and MARILYN HENDERSON,
                        Appellants,

                                     v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY,
                          Appellee.

                              No. 4D16-382

                               [July 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 07020031 AW.

  James A. Bonfiglio of Law Offices of James A. Bonfiglio, P.A., Boynton
Beach, and Philip M. Burlington and Adam Richardson of Burlington &
Rockenbach, P.A., West Palm Beach, for appellants.

  Jason H. Okleshen of Greenberg Traurig, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed. See Nationstar Mortg. LLC v. Glass, No. 4D15-4561 (Fla. 4th
DCA June 21, 2017) (en banc).

WARNER, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.